
	
		I
		111th CONGRESS
		1st Session
		H. R. 864
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Boswell (for
			 himself, Mr. Terry,
			 Mr. Braley of Iowa,
			 Mr. Latham,
			 Mr. Peterson,
			 Mr. Loebsack, and
			 Mr. King of Iowa) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Energy Policy Act of 2005 to provide loan
		  guarantees for projects to construct renewable fuel pipelines, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuel Pipelines Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Creating the
			 appropriate infrastructure to move renewable fuels is a necessary energy and
			 transportation objective for the United States.
			(2)Currently more
			 than 70 percent of the gasoline supply of the United States is delivered to
			 local terminals through pipelines.
			(3)Pipelines are the
			 most cost-effective, efficient, and safe transportation mode in use today to
			 deliver large volumes of liquid fuels.
			(4)Renewable fuels
			 are currently transported by truck, barge, and rail, and the volume
			 requirements of the Energy Independence and Security Act of 2007 may overwhelm
			 the renewable fuels infrastructure, a problem that would be alleviated by the
			 transportation of renewable fuels through pipelines.
			(5)The production and
			 use of renewable fuels is supported by Federal policy and a corresponding
			 Federal policy is necessary to support the construction of an appropriate
			 infrastructure to transport such fuels.
			3.Loan guarantees for
			 projects to construct renewable fuel pipelines
			(a)DefinitionsSection 1701 of the Energy Policy Act of
			 2005 (42 U.S.C. 16511) is amended by adding at the end the following:
				
					(6)Renewable
				FuelThe term renewable
				fuel has the meaning given the term in section 211(o)(1) of the Clean
				Air Act (42 U.S.C. 7545(o)(1)), except that the term shall include all ethanol
				and biodiesel.
					(7)Renewable Fuel
				PipelineThe term renewable fuel pipeline means a
				common carrier pipeline for transporting renewable
				fuel.
					.
			(b)Terms and
			 Conditions
				(1)Specific
			 appropriation or contributionSubsection (b) of section 1702 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended—
					(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and by
			 moving such subparagraphs 2 ems to the right;
					(B)by striking
			 (b) Specific
			 Appropriation or Contribution.—No guarantee and
			 inserting the following:
						
							(b)Specific
				appropriation or contribution
								(1)In
				generalNo
				guarantee
								;
				and
					(C)by adding at the
			 end the following:
						
							(2)Renewable fuel
				pipelinesThe Secretary may
				waive the application of paragraph (1) with respect to a guarantee for a
				project described in section
				1703(f)(1).
							.
					(2)AmountSubsection (c) of such section is
			 amended—
					(A)by striking
			 (c) Amount.—Unless and inserting the
			 following:
						
							(c)Amount
								(1)In
				generalUnless
								;
				and
					(B)by adding at the
			 end the following:
						
							(2)Renewable fuel
				pipelinesWith respect to a
				project described in section 1703(f)(1)—
								(A)a guarantee by the
				Secretary shall not exceed an amount equal to 90 percent of the project cost of
				the renewable fuel pipeline that is the subject of the guarantee, as estimated
				at the time at which the guarantee is issued; and
								(B)the Secretary may
				make more than one guarantee for such project, to the extent that the sum of
				all guarantees for such project does not exceed an amount equal to 90 percent
				of the project cost of the renewable fuel pipeline that is the subject of such
				guarantees, as estimated any time after the original guarantee is
				issued.
								.
					(c)Eligible
			 ProjectsSection 1703 of the Energy Policy Act of 2005 (42 U.S.C.
			 16513) is amended by adding at the end the following:
				
					(f)Renewable fuel
				pipelines
						(1)In
				generalThe Secretary may make guarantees under this title for
				projects to construct renewable fuel pipelines without regard to any limitation
				under this section other than a limitation under this subsection.
						(2)Guarantee
				determinationsIn determining whether to make a guarantee for a
				project described in paragraph (1), the Secretary shall consider the
				following:
							(A)The volume of renewable fuel to be moved by
				the renewable fuel pipeline.
							(B)The size of the
				markets to be served by the renewable fuel pipeline.
							(C)The existence of
				sufficient storage to facilitate access to the markets to be served by the
				renewable fuel pipeline.
							(D)The proximity of
				the renewable fuel pipeline to renewable fuel production facilities.
							(E)The investment in
				terminal infrastructure of the entity carrying out the proposed project.
							(F)The history and experience working with
				renewable fuel of the entity carrying out the proposed project.
							(G)The ability of the entity carrying out the
				proposed project to ensure and maintain the quality of the renewable fuel
				through the terminal system of the entity and through the dedicated pipeline
				system.
							(H)The ability of the entity carrying out the
				proposed project to complete such proposed project in a timely manner.
							(I)The ability of the entity carrying out the
				proposed project to secure property rights-of-way.
							(J)Other criteria the
				Secretary determines appropriate for consideration.
							(3)Eminent domain
				authorityWhen any entity in the carrying out of a project
				described in paragraph (1) for which a guarantee is made under this title
				cannot acquire by contract, or is unable to agree with the owner of property to
				the compensation to be paid for, the necessary right-of-way to construct,
				operate, and maintain a pipeline or pipelines for the transportation of
				renewable fuel, and the necessary land or other property, in addition to
				right-of-way, for the location of pump stations, pressure apparatus, or other
				facilities or equipment necessary to the proper operation of such pipeline or
				pipelines, it may acquire the same by the exercise of the right of eminent
				domain in the district court of the United States for the district in which
				such property may be located, or in the State courts, if such exercise is first
				determined by the Secretary to be necessary or desirable in the public
				interest. The practice and procedure in any action or proceeding for that
				purpose in the district court of the United States shall conform as nearly as
				may be with the practice and procedure in a similar action or proceeding in the
				courts of the State where the property is situated. The United States district
				courts shall only have jurisdiction of cases when the amount claimed by the
				owner of the property to be condemned exceeds
				$3,000.
						.
			4.Final
			 ruleNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Energy shall
			 publish in the Federal Register a final rule for carrying out a guarantee
			 program for the construction of renewable fuel pipelines under title XVII of
			 the Energy Policy Act of 2005 in accordance with the amendments made by this
			 Act or shall modify rules and regulations currently applicable to the guarantee
			 program under such title in accordance with the amendments made by this
			 Act.
		5.Grant program for
			 preparation of projects to construct renewable fuel pipelines
			(a)In
			 generalThe Secretary may
			 provide grants for projects described in section 1703(f)(1) of the Energy
			 Policy Act of 2005, as added by section 3(c) of this Act, to assist in carrying
			 out permit acquisition, planning, and other preparatory activities for such
			 projects in advance of participation in the guarantee program under title XVII
			 of the Energy Policy Act of 2005.
			(b)No impact on
			 eligibility for a guaranteeIn determining whether to make a guarantee
			 for a project under title XVII of the Energy Policy Act of 2005, the Secretary
			 shall not take into consideration whether a grant was provided for such project
			 under this section.
			(c)Impact on
			 guarantee amountIn the case
			 of a project for which a grant is provided under this section and a loan
			 guarantee is made under title XVII of the Energy Policy Act of 2005, the sum
			 with respect to such project of grants provided under this section and amounts
			 guaranteed under title XVII of the Energy Policy Act of 2005 may not exceed 90
			 percent of the project cost of such project as estimated at the time at which a
			 guarantee is issued.
			(d)Definition of
			 SecretaryIn this section, the term Secretary means
			 the Secretary of Energy.
			(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this section
			 $50,000,000, to remain available until expended.
			
